DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 6/3/2022, with respect to claims 1-5 and 7-29 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-5 and 7-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter – amended claim 1 includes or specifically recites allowable subject matter: “wherein the first electrode extends in a first direction, the second electrode extends in a second direction that intersects the first direction, and the second electrode crosses the first electrode . . . wherein at least a portion of the protrusion protrudes toward a portion where the first electrode crosses the second electrodes,” in combination with the remaining elements or steps. The indicated allowable features of claims 1 and 18 are not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address deficiencies. Claims 2-5 and 7-17 depend either directly or indirectly from claim 1 and are therefore allowed for at least the same reason. While claims 19-25 depend either directly or indirectly from claim 18 and are therefore allowed for at least the same reason
Previously allowed claim 26 includes or specifically recites the previously indicated allowable subject matter: “wherein the pressure sensing unit includes a unit pressure sensor, wherein the unit pressure sensor is connected to the first electrode, the second electrode, and the variable resistor member, and wherein the protrusion overlaps the unit pressure sensor,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 27-29 depend either directly of indirectly from claim 26 and are therefore allowed for at least the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: see PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 17-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                               June 10, 2022